     Case 2:21-cv-01952-PA-AS Document 19 Filed 04/09/21 Page 1 of 2 Page ID #:100
                                                                               JS-6

 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   PHILLIP WALKER, an individual,            Case No.: 2:21-cv-01952-PA-AS
13               Plaintiff,                    Hon. Percy Anderson
14       v.
15                                             ORDER FOR DISMISSAL WITH
     RYO MUNEKATA, Trustee of the Ryo          PREJUDICE
16   Munekata Family Trust, dated July 1,
     1964; YOOKI MUNEKATA, Trustee of          Action Filed: March 3, 2021
17
     the Ryo Munekata Family Trust, dated      Trial Date:   Not on Calendar
18   July 1, 1964; FIRST CHOICE WINE,
     INC., a California corporation and DOES
19   1-10,
20
                  Defendants.

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-01952-PA-AS Document 19 Filed 04/09/21 Page 2 of 2 Page ID #:101



 1
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before

 2   it, and being fully advised finds as follows:
 3
     IT IS ORDERED THAT:
 4

 5         Plaintiff Phillip Walker’s action against Defendants Ryo Munekata, Yooki

 6   Munekata, and First Choice Wine, Inc. is dismissed with prejudice. Each party will be
 7
     responsible for its own fees and costs.
 8

 9

10

11

12

13

14   Dated: April 9, 2021
15
                                                         Percy Anderson
                                                         United States District Judge
16

17

18

19
20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
